     Case 1:19-cv-01087-DAD-BAM Document 20 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    ANTWAINE BUTLER,                                   Case No. 1:19-cv-01087-DAD-BAM (PC)
 9                        Plaintiff,                     ORDER RESETTING VIDEO SETTLEMENT
                                                         CONFERENCE
10             v.
11    B. JOHNSON,                                        Date: June 11, 2020
                                                         Time: 11:00 a.m.
12                        Defendant.
13

14            A video settlement conference in this matter is currently scheduled on April 29, 2020, at

15   11:30 a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the

16   evolving coronavirus protocols, the Court finds that the settlement conference will be continued

17   to June 11, 2020, at 11:00 a.m. and the parties shall participate by video. Counsel for Defendant

18   is required to arrange for Plaintiff’s participation by contacting the Litigation Coordinator at the

19   institution where Plaintiff is housed. Counsel shall also contact Courtroom Deputy, Mamie

20   Hernandez, at (559) 499-5672 or mhernandez@caed.uscourts.gov for information on how to

21   facilitate the conference. The Court will issue an amended transportation writ for Plaintiff’s

22   appearance by video in due course.

23
     IT IS SO ORDERED.
24

25   Dated:     April 20, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
